dissenting opinion op
MR. CHIEF JUSTICE HERNÁNDEZ.
The only question of law to be considered in this case is whether after a certain town property is recorded in the registry pro indiviso in the names of Juan Allende and the heirs of the deceased wife, without specifying the extent of the ownership right of each, a mortgage created by the widower on half of said property can be recorded.
The question is easily decided by applying article 20 of the Mortgage Law, the -pertinént part of which reads as follows:
“In order to permit of the record or entry of deeds conveying or encumbering the ownership or possession of real property or property rights, the interest of the person executing it or of the person in whose name the conveyance or encumbrance is made must first appear of record.”
In this case it is sought to record a lien created by the widower upon one-half of a town property as his separate property; but the ownership of that one-half does not ap*534pear recorded in liis name in the registry; the whole property being recorded pro indiviso in the names of the widower and the heirs of the deceased wife. There is lacking, therefore,' an indispensable requisite in order that the mortgage may be recorded without violating the statute transcribed.
The question of what estates correspond to the widower and the heirs of the wife in the property is not subject to discussion. That question could have been considered if an appeal had been seasonably taken to this court from the decision of the registrar whereby he recorded only the undivided ownership of the whole property in the names of Allende and his children without specifying the extent of their estates, although such specification was asked for. The same occurred in the case of Dávila v. Registrar of Caguas, cited in the majority opinion. Inasmuch as the said decision was not appealed from there became established a status of rights whéreunder it can be held only that the property in question is recorded in the registry pro indiviso in the names of the widower and the heirs of the wife, without determining the estates of each of them.
For the foregoing reasons, dissenting from the majority opinion of the court, I think that the decision appealed from should have been affirmed.